Exhibit 10.1


April 23, 2009


Ms. Susan Zewicke
7780 Sunset Court
Saline, MI 48176


Dear Susan,


It is with our great pleasure and enthusiasm that we offer you the position of
Senior Vice President Store Operations, reporting to Jane Aggers, President and
CEO of Hancock Fabrics, Inc.


With that in mind, we are pleased to offer you the following compensation
package:


·  
Your Base Salary will be $190,000 per year, paid in bi-weekly installments.  The
annual review process is completed following each fiscal year end and you will
be eligible for a base salary increase following Fiscal 2009, approximately in
April 2010.



·  
Restricted stock award of 25,000 shares of Hancock Fabrics’ stock.  It is very
important to us that you have an opportunity to be a significant owner of
Hancock Fabrics, Inc. as the stock vests.  These shares will be granted to you
upon Board approval and will vest 20% annually, beginning on the first
anniversary of the grant.



·  
Options to buy 50,000 shares of stock, pending Board approval.  The advantage of
stock options is that the price at which you may buy shares of stock is locked
in at the current price, and the option to buy shares at that price is available
regardless of how high the stock price might go up in the future.  These options
may be exercised as follows: 25% of the shares on or after the first anniversary
of the date of grant, and the balance may be exercised at the rate of 1/36th of
the remaining shares on or after the last day of the thirteenth month from the
date of grant, and on or after the last day each additional month thereafter.



·  
Long Term Incentive Plan:  You are eligible to participate in the Company’s 2009
Long Term Stock Plan at the SVP level of 40,000 shares.  This Plan grants 33% of
the options for each year of three years where target performance goals are met,
and a lesser amount in years where minimum goals are achieved.



·  
Short Term Incentive Plan:  You are eligible to participate in the Company’s
2009 Short Term Incentive Plan at the SVP level on a prorata basis, payable
approximately March 2010.  If both our Corporate and your personal goals are
met, payout levels will be 30% (minimum), 40% (target) or 80% (maximum) of your
base salary, depending on the level of achieved goals.

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
·  
Severance Agreement, if a change in control of the Company occurs.  At the SVP
level, the benefit is equal to one and one-half times salary, plus prorated
bonus.



·  
Medical and dental insurance is available to all salaried employees immediately
upon hire, with no waiting period.  Hancock pays approximately 80% of the total
premium, with the employee paying the remainder.



·  
Vacation – three weeks per year, including 2009.



·  
You will be eligible to participate in the Company sponsored 401(k) plan
following your one year anniversary with the Company.  The Plan calls for a 4%
Company match on a 5% employee contribution, however the matching contribution
has been temporarily suspended as a budgetary precaution.



·  
We will assist in relocation expenses for both the sale of your home in Michigan
and the purchase of your home in Tupelo, MS area. All covered relocation
expenses will be grossed-up to offset the tax impact.  We will reimburse for the
cost of packing/moving, normal and reasonable commissions for the sale of the
Michigan home, usual and customary closing costs for the purchase of a new home
in Mississippi, and up to three months of temporary housing in Tupelo.



We know our business challenges are substantial.  We think you will also agree
the challenges represent great opportunities for you, both personally,
professionally and financially.   Susan, we look forward to your acceptance of
this agreement and joining the Hancock Fabrics’ leadership team.


Upon acceptance of this agreement, please sign, date and return one copy in the
enclosed envelope.


Sincerely yours,
 

 



   
Jane Aggers
Ms. Susan Zewicke
President and Chief Executive Officer
   
Date



JA:mog
Enclosure:  Benefits/relocation packages
     Return envelope
 